NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                        2008-1408
                                 (Serial No. 08/171,379)



               IN RE SHANNON K. BYERLY, DAVID G. IWANSKI,
                   STANLEY R. KELLENBERGER, JIAN QIN,
           WEN-HUEY SHIH-SCHROEDER, KRZYSZTOF A. SZYMONSKI,
               CHUAN-LING TSAI, and SANDRA M. YARBROUGH




       Meredith Martin Addy, Brinks Hofer Gilson & Lione, of Chicago, Illinois, argued
for appellants. With her on the brief were K. Shannon Mrksich, and Julie L Leichtman.
Of counsel was Luke A. Parsons.

        Thomas L. Stoll, Associate Solicitor, Office of the Solicitor, United States Patent
and Trademark Office, of Alexandria, Virginia, argued for the Director of the United
States Patent and Trademark Office. With him on the brief were Raymond T. Chen,
Solicitor, and Shannon M. Hansen, Associate Solicitor.

Appealed from:      United States Patent and Trademark Office
                    Board of Patent Appeals and Interferences
                   NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2008-1408
                              (Serial No. 08/171,379)

              IN RE SHANNON K. BYERLY, DAVID G. IWANSKI,
                  STANLEY R. KELLENBERGER, JIAN QIN,
          WEN-HUEY SHIH-SCHROEDER, KRZYSZTOF A. SZYMONSKI,
              CHUAN-LING TSAI, and SANDRA M. YARBROUGH


                                Judgment
ON APPEAL from the United States Patent and Trademark Office
                   Board of Patent Appeals & Interferences


in SERIAL NO 08/171,379.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (BRYSON and MOORE, Circuit Judges, and CUDAHY, Senior Circuit
Judge. ∗ )



                           AFFIRMED. See Fed. Cir. R.36


                                      ENTERED BY ORDER OF THE COURT


DATED: April 2, 2009                   /s/ Jan Horbaly
                                      Jan Horbaly, Clerk




      ∗
          The Honorable Richard D. Cudahy, Senior Circuit Judge, United States Court
of Appeals for the Seventh Circuit, sitting by designation.